Exhibit 10.1
EXECUTION VERSION
     REVOLVING CREDIT LOAN MODIFICATION AGREEMENT dated as of October 6, 2011
(this “Agreement”), relating to the FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 23, 2006, as amended and restated on January 29, 2007, as
further amended and restated on May 23, 2007, as further amended and restated on
October 22, 2010, and as further amended and restated on September 30, 2011 (the
“Credit Agreement”), among TRAVELPORT LLC, a Delaware limited liability company
(the “Borrower”), TRAVELPORT LIMITED, a company incorporated under the laws of
Bermuda (“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws
of Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À.R.L., a
société à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), UBS AG, STAMFORD BRANCH, as Administrative Agent,
Collateral Agent and L/C Issuer, UBS LOAN FINANCE LLC, as Swing Line Lender, the
Lenders from time to time party thereto, CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent, and the other parties thereto.
          A. Pursuant to Section 2.17 of the Credit Agreement, the Borrower
made, by notice to the Administrative Agent, the Revolving Credit Loan
Modification Offer Arrangers (as defined below) and each of the Revolving Credit
Lenders, a Revolving Credit Loan Modification Offer to all of the Revolving
Credit Lenders to make certain Permitted Amendments as described herein and
therein.
          B. The Revolving Credit Lenders party hereto (the “Accepting Revolving
Credit Lenders”) are willing to agree to such Permitted Amendments as of the
Revolving Credit Loan Modification Effective Date (as defined below), on the
terms and subject to the conditions set forth herein and in the Credit
Agreement.
          C. The existing Dollar Revolving Credit Lenders who have an entry
opposite their names on Schedule 2.01A hereto under the headings “Extended
Dollar Revolving Credit Commitments” and/or “Extended Dollar Revolving Credit
Loans” (such Lenders being collectively referred to as the “Extended Dollar
Revolving Credit Lenders”) have agreed to extend the Maturity Date of their
Dollar Revolving Credit Commitments and Dollar Revolving Credit Loans, if any,
in the principal amounts reflected for each such Lender under such applicable
headings (the Dollar Revolving Credit Commitments and the Dollar Revolving
Credit Loans so extended being collectively referred to as the “Extended Dollar
Revolving Credit Commitments” and “Extended Dollar Revolving Credit Loans”,
respectively), in each case on the terms and subject to the conditions set forth
herein.
          D. The existing Alternative Currency Revolving Credit Lenders who have
an entry opposite their names on Schedule 2.01A hereto under the headings
“Extended Alternative Currency Revolving Credit Commitments” and/or “Extended

 



--------------------------------------------------------------------------------



 



Alternative Currency Revolving Credit Loans” (such Lenders being collectively
referred to as the “Extended Alternative Currency Revolving Credit Lenders”)
have agreed to extend the Maturity Date of their Alternative Currency Revolving
Credit Commitments and Alternative Currency Revolving Credit Loans, if any, in
the principal amounts reflected for each such Lender under such applicable
headings (the Alternative Currency Revolving Credit Commitments and the
Alternative Currency Revolving Credit Loans so extended being collectively
referred to as the “Extended Alternative Currency Revolving Credit Commitments”
and “Extended Alternative Currency Revolving Credit Loans”, respectively), in
each case on the terms and subject to the conditions set forth herein.
          E. In connection with the Revolving Credit Loan Modification Offer
contemplated by this Agreement, and immediately after giving effect thereto, the
Revolving Credit Commitments of all Revolving Credit Lenders shall be reduced,
on a pro rata basis between the Dollar Revolving Credit Commitments and the
Alternative Currency Revolving Credit Commitments and on a pro rata basis among
the Lenders holding the Dollar Revolving Credit Commitments and the Alternative
Currency Revolving Credit Commitments, by 33% in the aggregate.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, Holdings, Intermediate Parent, TDS Intermediate
Parent, the Administrative Agent, the Collateral Agent, the L/C Issuers, the
Swing Line Lender, the Revolving Credit Loan Modification Offer Arrangers and
the Accepting Revolving Credit Lenders party hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein (including in the preliminary statements hereto) have the
meanings assigned to them in the Credit Agreement. The provisions of
Section 1.02 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis. The term “Revolving Credit Loan Modification Offer
Arrangers” means Credit Suisse Securities (USA) LLC and UBS Securities LLC, in
their capacities as the joint lead arrangers for the Revolving Credit Loan
Modification Offer contemplated by this Agreement.
          SECTION 2. Concerning the Revolving Credit Commitments and the
Revolving Credit Loans. (a) On the Revolving Credit Loan Modification Effective
Date, the Dollar Revolving Credit Commitments and the Dollar Revolving Credit
Loans of each Extended Dollar Revolving Credit Lender in an aggregate principal
amount set forth on Schedule 2.01A under the headings “Extended Dollar Revolving
Credit Commitments” and “Extended Dollar Revolving Credit Loans”, respectively,
in each case opposite the name of such Lender shall convert into Extended Dollar
Revolving Credit Commitments and Extended Dollar Revolving Credit Loans of such
Lender, respectively, and shall continue to be in effect and outstanding under
the Credit Agreement on the terms and conditions set forth herein and therein.
In the event the Dollar Revolving Credit Loans of any Extended Dollar Revolving
Credit Lender outstanding on the Revolving Credit Loan Modification Effective
Date (immediately

2



--------------------------------------------------------------------------------



 



prior to the consummation of such conversion), if any, shall be of more than one
Type or, in the case of Eurocurrency Rate Loans, shall have more than one
Interest Period, such conversion shall be accomplished by means of each such
Dollar Revolving Credit Loan converting into an Extended Dollar Revolving Credit
Loan of the same Type as such original Loan (and, where applicable, having the
initial Interest Period that ends on the last day of the Interest Period
applicable to such original Loan) in the same proportion as the aggregate
principal amount set forth on Schedule 2.01A under the heading “Extended Dollar
Revolving Credit Loans” opposite the name of such Lender bears to the aggregate
principal amount of all the Dollar Revolving Credit Loans of such Lender as of
the Revolving Credit Loan Modification Effective Date (determined immediately
prior to the consummation of such conversion).
          (b) On the Revolving Credit Loan Modification Effective Date, the
Alternative Currency Revolving Credit Commitments and the Alternative Currency
Revolving Credit Loans of each Extended Alternative Currency Revolving Credit
Lender in an aggregate principal amount set forth on Schedule 2.01A under the
headings “Extended Alternative Currency Revolving Credit Commitments” and
“Extended Alternative Currency Revolving Credit Loans”, respectively, in each
case opposite the name of such Lender shall convert into Extended Alternative
Currency Revolving Credit Commitments and Extended Alternative Currency
Revolving Credit Loans of such Lender, respectively, and shall continue to be in
effect and outstanding under the Credit Agreement on the terms and conditions
set forth herein and therein. In the event the Alternative Currency Revolving
Credit Loans of any Extended Alternative Currency Revolving Credit Lender
outstanding on the Revolving Credit Loan Modification Effective Date
(immediately prior to the consummation of such conversion), if any, shall be
denominated in more than one Alternative Currency or of more than one Type or,
in the case of Eurocurrency Rate Loans, shall have more than one Interest
Period, such conversion shall be accomplished by means of each such Alternative
Currency Revolving Credit Loan converting into an Alternative Currency Revolving
Credit Loan denominated in the same Alternative Currency and of the same Type as
such original Loan (and, where applicable, having the initial Interest Period
that ends on the last day of the Interest Period applicable to such original
Loan) in the same proportion as the aggregate principal amount set forth on
Schedule 2.01A under the heading “Extended Alternative Currency Revolving Credit
Loans” opposite the name of such Lender bears to the aggregate principal amount
of all the Alternative Currency Revolving Credit Loans of such Lender as of the
Revolving Credit Loan Modification Effective Date (determined immediately prior
to the consummation of such conversion).
          (c) The Dollar Revolving Credit Commitments and the Dollar Revolving
Credit Loans of any Dollar Revolving Credit Lender that are not Extended Dollar
Revolving Credit Commitments and Extended Dollar Revolving Credit Loans,
respectively, shall constitute “Non-Extended Dollar Revolving Credit
Commitments” and “Non-Extended Dollar Revolving Credit Loans”, respectively, and
the Alternative Currency Revolving Credit Commitments and the Alternative
Currency Revolving Credit Loans of any Alternative Currency Revolving Credit
Lender that are not Extended Alternative Currency Revolving Credit Commitments
and Extended Alternative Currency Revolving Credit Loans, respectively, shall
constitute “Non-Extended Alternative

3



--------------------------------------------------------------------------------



 



Currency Revolving Credit Commitments” and “Non-Extended Alternative Currency
Revolving Credit Loans”, respectively, in each case under the Credit Agreement
and shall continue to be in effect and outstanding under the Credit Agreement on
the terms and conditions set forth herein and therein.
          (d) None of transactions set forth in this Section 2 shall be deemed
to be a conversion of any Revolving Credit Loan into a Loan of a different Type
or with a different Interest Period or a payment or prepayment of any Revolving
Credit Loan, and the parties hereto hereby agree that no breakage or similar
costs will accrue solely as a result of the transactions contemplated by this
Section 2.
          (e) For all purposes of the Credit Agreement and the other Loan
Documents, the Extended Dollar Revolving Credit Commitments as defined herein
shall constitute “Extended Dollar Revolving Credit Commitments” under the Credit
Agreement; the Extended Dollar Revolving Credit Loans as defined herein shall
constitute “Extended Dollar Revolving Credit Loans” under the Credit Agreement;
the Extended Alternative Currency Revolving Credit Commitments as defined herein
shall constitute “Extended Alternative Currency Revolving Credit Commitments”
under the Credit Agreement; and the Extended Alternative Currency Revolving
Credit Loans as defined herein shall constitute “Extended Alternative Currency
Revolving Credit Loans” under the Credit Agreement. Except to the extent
provided below, the terms and conditions of the Extended Dollar Revolving Credit
Commitments, the Extended Dollar Revolving Credit Loans, the Extended
Alternative Currency Revolving Credit Commitments and the Extended Alternative
Currency Revolving Credit Loans (in each case as defined herein) shall be
identical to those of the Extended Dollar Revolving Credit Commitments, the
Extended Dollar Revolving Credit Loans, the Extended Alternative Currency
Revolving Credit Commitments and the Extended Alternative Currency Revolving
Credit Loans (in each case as defined in the Credit Agreement), respectively.
          (i) As used in the Credit Agreement, the “Maturity Date” with respect
to the Extended Revolving Credit Commitments, the Extended Revolving Credit
Loans and the Extended Revolving Credit Facilities shall be August 23, 2013.
          (ii) As used in the Credit Agreement, the “Applicable Rate” with
respect to Extended Revolving Credit Loans, unused Extended Revolving Credit
Commitments and Letter of Credit fees relating to the Extended Revolving Credit
Commitments, shall be the following percentages per annum:

                  Eurocurrency Rate for Extended Revolving Credit Loans and
Extended Revolving Letter of Credit Fees   Base Rate for Extended Revolving
Credit Loans     Commitment
Fee Rate  
4.50%
    3.50 %     3.00 %

4



--------------------------------------------------------------------------------



 



          (f) Upon the effectiveness of this Agreement, Schedule 2.01A to the
Fourth Amendment and Restatement Agreement shall be replaced in its entirety and
superseded by Schedule 2.01A hereto.
          SECTION 3. Revolving Credit Commitment Reduction. Upon the
effectiveness of this Agreement, and without any further action of any party
hereto, the Revolving Credit Commitments of all of the Revolving Credit Lenders
in effect immediately prior to the Revolving Credit Loan Modification Effective
Date will be reduced, on a pro rata basis among such Revolving Credit Lenders
and within each Class of Revolving Credit Commitments, by 33%. Schedule 2.01A
attached hereto reflects such 33% reduction in the Revolving Credit Commitments.
          SECTION 4. Representations and Warranties. Holdings, Intermediate
Parent, TDS Intermediate Parent and the Borrower hereby represent and warrant to
each other party hereto that:
          (a) The execution, delivery and performance by Holdings, Intermediate
Parent, TDS Intermediate Parent and the Borrower of this Agreement, and the
consummation of the transactions contemplated hereby, are within their
respective corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of any such Person’s Organization Documents, (ii) conflict with
or result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Credit Agreement), or require
any payment to be made under (A) any Contractual Obligation to which such Person
is a party or which affects such Person or the properties of such Person or any
of its Subsidiaries, or (B) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or any of
its properties is subject, or (iii) violate any material Law; except with
respect to any conflict, breach, contravention or payment (but not creation of
Liens) referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
          (b) This Agreement has been duly executed and delivered by each of
Holdings, Intermediate Parent, TDS Intermediate Parent and the Borrower, and
constitutes a legal, valid and binding obligation of each such Person,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.
          (c) None of the Collateral Documents in effect on the Revolving Credit
Loan Modification Effective Date will be rendered invalid, non-binding or
unenforceable against any Loan Party party thereto as a result of this
Agreement. The Guarantees created under such Collateral Documents will continue
to guarantee the Obligations (as

5



--------------------------------------------------------------------------------



 



the Obligations are modified hereunder) to the same extent as they guaranteed
the Obligations immediately prior to the Revolving Credit Loan Modification
Effective Date. Except as set forth on Schedule 5A hereto, (i) the Liens created
under such Collateral Documents will continue to secure the Obligations (as the
Obligations are modified hereunder), and will continue to be perfected, in each
case, to the same extent as they secured the Obligations or were perfected
immediately prior to the Revolving Credit Loan Modification Effective Date, and
(ii) no further document, instrument or agreement, or any recording, filing,
re-recording or re-filing of any such Collateral Document or any notice of a
Lien created thereby, is required, as a result of this Agreement in order to
maintain the effectiveness, perfection and priority of such Liens or to maintain
the validity, binding effect or enforceability of such Guarantees.
          (d) The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the
Revolving Credit Loan Modification Effective Date (in each case, except to the
extent that any representation or warranty specifically refers to an earlier
date, in which case such representation or warranty is true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is true and correct in all respects on such respective dates.
          (e) After giving effect to this Agreement and the transactions
contemplated hereby, no Default has occurred and is continuing.
          SECTION 5. Effectiveness. This Agreement shall become effective on and
as of the date on which each of the following conditions precedent is satisfied
(such date, the “Revolving Credit Loan Modification Effective Date”):
          (a) The Revolving Credit Loan Modification Offer Arrangers shall have
executed a counterpart hereof and shall have received duly executed counterparts
of this Agreement that, when taken together, bear the signatures of Holdings,
Intermediate Parent, TDS Intermediate Parent, the Borrower, the Administrative
Agent, the Collateral Agent, the Revolving Credit Loan Modification Offer
Arrangers, each L/C Issuer, the Swing Line Lender, each Extended Dollar
Revolving Credit Lender and each Extended Alternative Currency Revolving Credit
Lender (it being understood that each Lender’s delivery of an executed signature
page shall be irrevocable subject only to the satisfaction of the other
conditions to effectiveness set forth in this Section 5).
          (b) The Extended Revolving Credit Commitments of Lenders who have
agreed to extend their Revolving Credit Commitments and convert into Extended
Revolving Credit Commitments (calculated prior to giving effect to the reduction
pursuant to Section 3 hereof) shall constitute no less than 36% of the aggregate
principal amount of the Revolving Credit Commitments (whether used or unused)
outstanding immediately prior to the Revolving Credit Loan Modification
Effective Date.
          (c) The Revolving Credit Loan Modification Offer Arrangers shall have
received the following, each of which shall be originals or facsimiles (followed
promptly

6



--------------------------------------------------------------------------------



 



by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party:
          (i) such documents and certificates as the Revolving Credit Loan
Modification Offer Arrangers may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereby and any other legal matters relating to
each Loan Party, the Loan Documents or the transactions contemplated hereby, all
in form and substance reasonably satisfactory to the Revolving Credit Loan
Modification Offer Arrangers;
          (ii) favorable legal opinions from (A) Skadden, Arps, Slate, Meagher &
Flom LLP, New York counsel to the Loan Parties, (B) Conyers Dill & Pearman
Limited, Bermuda counsel to Parent, (C) Hassans, Gibraltar counsel to
Intermediate Parent and (D) Arendt & Medernach, Luxembourg counsel to
Intermediate Parent and TDS Intermediate Parent, in each case in form and
substance reasonably satisfactory to the Revolving Credit Loan Modification
Offer Arrangers; and
          (iii) a certificate from a Responsible Officer of the Borrower dated
the Revolving Credit Loan Modification Effective Date, certifying as to the
accuracy of the representations and warranties set forth in Section 4 hereof.
          (d) The Administrative Agent shall have received payment from the
Borrower, in Same Day Funds, for the account of each Accepting Revolving Credit
Lender (other than any Defaulting Lender) that delivers an executed counterpart
signature page to this Agreement at or prior to 6:00 p.m., New York City time,
on September 29, 2011, and agrees to convert Revolving Credit Commitments into
Extended Revolving Credit Commitments an extension fee in an aggregate amount
equal to 4.00% of the aggregate principal amount of the Revolving Credit
Commitments (whether used or unused) of such Lender that are converted into
Extended Revolving Credit Commitments on the Revolving Credit Loan Modification
Effective Date. For the avoidance of doubt, the foregoing extension fee shall be
calculated based upon the aggregate principal amount of the Revolving Credit
Commitments (whether used or unused) prior to the commitment reduction
effectuated by Section 3 hereof.
          (e) The Administrative Agent and the Revolving Credit Loan
Modification Offer Arrangers shall have received all other fees and other
amounts due and payable to them in connection with this Agreement and invoiced
before the Revolving Credit Loan Modification Effective Date, including
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including reasonable fees, disbursements and other charges of counsel) required
to be reimbursed or paid by any Loan Party in connection with the Agreement.
          (f) Each Loan Party shall have entered into a written instrument in
form and substance reasonably satisfactory to the Revolving Credit Loan
Modification Offer Arrangers pursuant to which it confirms that it consents to
this Agreement and reaffirms

7



--------------------------------------------------------------------------------



 



that the Collateral Documents to which it is party will continue to apply in
respect of the Credit Agreement and the Obligations of such Loan Party hereunder
and thereunder.
          SECTION 6. Effect of this Agreement; Revolving Credit Loan
Modification Offer Arrangers; Certain Authorizations. (a) Except as expressly
set forth herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Agents, the Arrangers, the L/C Issuers, the Swing Line Lender or the Lenders
under the Credit Agreement or any other Loan Document, and, except as otherwise
expressly provided herein, shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
          (b) This Agreement shall constitute a “Loan Document” and a “Revolving
Credit Loan Modification Agreement” for all purposes of the Credit Agreement and
the other Loan Documents.
          (c) On and after the Revolving Credit Loan Modification Effective
Date, the Revolving Credit Loan Modification Offer Arrangers and their
respective officers, directors, employees, agents and attorneys-in-fact
(collectively, the “Agreement Arranger Related Persons”) shall have the benefit
of all the exculpatory, reimbursement and indemnity provisions that are set
forth in the Credit Agreement or any other Loan Document for the benefit of the
Administrative Agent, any other Agent or any other Agent-Related Person. Without
limiting the foregoing, each L/C Issuer, the Swing Line Lender and each Lender
party hereto (i) acknowledges that it has made its own analysis and decision to
enter into this Agreement, and that neither the Revolving Credit Loan
Modification Offer Arrangers nor any other Agreement Arranger Related Person has
made any express or implied representation or warranty, or shall be deemed to
have any responsibility or duty, with respect to the completeness, sufficiency
or performance thereof and (ii) by delivering its signature page to this
Agreement shall be deemed to have acknowledged receipt of, and consented to and
approved, each document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Revolving Credit Loan
Modification Offer Arrangers on the Revolving Credit Loan Modification Effective
Date pursuant to the terms hereof.
          SECTION 7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

8



--------------------------------------------------------------------------------



 



          SECTION 8. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO (OTHER THAN INTERMEDIATE PARENT
AND TDS INTERMEDIATE PARENT) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
(OTHER THAN INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT) IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
          SECTION 9. Headings. Section headings used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
[Remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the date first above
written.

            TRAVELPORT LLC, as Borrower,
      by   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        Title:  
Authorized Person        TRAVELPORT LIMITED, as Holdings,
      by   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        Title:  
Senior Vice President and Assistant Secretary        WALTONVILLE LIMITED, as
Intermediate Parent,
      by   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        
Title:   Director        TDS INVESTOR (LUXEMBOURG),
S.À.R.L., as TDS Intermediate Parent,
      by   /s/ John Sutherland        Name:   John Sutherland        Title:  
Manager     

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as
Administrative Agent, Collateral Agent
and L/C Issuer,
      by   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US        by   /s/ Trja R. Otsa  
      Name:   Trja R. Otsa        Title:   Associate Director Banking Products
Services. US        UBS LOAN FINANCE LLC, as Swing Line Lender,
      by   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US        by   /s/ Trja R. Otsa  
      Name:   Trja R. Otsa        Title:   Associate Director Banking Products
Services. US     

 



--------------------------------------------------------------------------------



 



           
CREDIT SUISSE SECURITIES (USA)
LLC, as Revolving Credit Loan
Modification Offer Arranger,
      by   /s/ Dana F. Klein         Name:   DANA F. KLEIN        Title:  
MANAGING DIRECTOR     

 



--------------------------------------------------------------------------------



 



            UBS SECURITIES LLC, as Revolving
Credit Loan Modification Offer Arranger,
      by   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US        by   /s/ Trja R. Otsa  
      Name:   Trja R. Otsa        Title:   Associate Director Banking Products
Services. US     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.

            Name of Lender (with any Person that is an L/C Issuer executing this
signature page
both in its capacity as a Lender and as an L/C Issuer):

CREDIT SUISSE AG CAYMAN
ISLANDS BRANCH
      by   /s/ Judith E. Smith         Name:   JUDITH E. SMITH         Title:  
MANAGING DIRECTOR        For any Person requiring a second signature block:
      by   /s/ Christopher Reo Day         Name:   Christopher Reo Day        
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.

            Name of Lender (with any Person that is an L/C Issuer executing this
signature page both in its capacity as a Lender and as an L/C Issuer):

Bentham Wholesale Syndicated Loan Fund

By: Credit Suisse Asset Management, LLC, as Agent
(Sub Advisor) for Challenger Investment Services Limited, the Responsible Entity
for Bentham Wholesale Syndicated Loan Fund         by   /s/ Thomas Flannery    
    Name:   THOMAS FLANNERY        Title:   AUTHORIZED SIGNATORY        For any
Person requiring a second signature block:
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.

            Name of Lender (with any Person that is an L/C Issuer executing this
signature page
both in its capacity as a Lender and as an L/C Issuer):

Madison Park Funding V Ltd.
      by   /s/ Thomas Flannery         Name:   THOMAS FLANNERY        Title:  
AUTHORIZED SIGNATORY        For any Person requiring a second signature block:
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.

            Name of Lender (with any Person that is an L/C Issuer executing this
signature page
both in its capacity as a Lender and as an L/C Issuer):


Madison Park Funding IV Ltd.
      by   /s/ Thomas Flannery         Name:   THOMAS FLANNERY        Title:  
AUTHORIZED SIGNATORY        For any Person requiring a second signature block:
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.

            Name of Lender (with any Person that is an L/C Issuer executing this
signature page
both in its capacity as a Lender and as an L/C Issuer):


CSAM Funding IV
      by   /s/ Thomas Flannery         Name:   THOMAS FLANNERY        Title:  
AUTHORIZED SIGNATORY        For any Person requiring a second signature block: 
    by             Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            CSAM Funding III
      by   /s/ Thomas Flannery         Name:   THOMAS FLANNERY        Title:  
AUTHORIZED SIGNATORY     

For any Person requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            Atrium V
      by   Thomas Flannery         Name:   THOMAS FLANNERY         Title:  
AUTHORIZED SIGNATORY     

For any Person requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            Atrium IV
      by   Thomas Flannery         Name:   THOMAS FLANNERY         Title:  
AUTHORIZED SIGNATORY     

For any Person requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            Atrium II
      by   Thomas Flannery         Name:   THOMAS FLANNERY         Title:  
AUTHORIZED SIGNATORY     

For any Person requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            Atrium CDO
      by   /s/ THOMAS FLANNERY         Name:   THOMAS FLANNERY        Title:  
AUTHORIZED SIGNATORY     

For any Person requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitment and Extended Revolving Credit
Loans, respectively.

            DEUTSCHE BANK AG, NEW YORK BRANCH
      by   /s/ Anca Trifan         Name:   Anca Trifan        Title:   Managing
Director            by   /s/ Omayra Laucella         Name:   Omayra Laucella   
    Title:   Vice President     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively,

            GENERAL ELECTRIC CAPITAL CORPORATION
      by   James M. Cunningham         Name:   James M. Cunningham        
Title:   Duly Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            JPMorgan Chase Bank, N.A.
      by   Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director     

For any Person requiring a second signature block:

                  by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.

            MIZUHO CORPORATE BANK, LTD.
      by   /s/ James R. Fayen         Name:   James R. Fayen        Title:  
Deputy General Manager   

 



--------------------------------------------------------------------------------



 



         

The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            By Sumitomo Mitsui Banking Corporation
      /s/ Shinichiro Watanabe       Name:   Shinichiro Watanabe       Title:  
General Manager     

For any Person requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT
The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively.
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):

            UBS Loan Finance LLC
      by   /s/ Irja R. Otsa         Name:   Irja R. Otsa         Title:  
Associate Director
Banking Products
Services, US     

For any Person requiring a second signature block:

                  by   /s/ Joselin Fernandes         Name:   Joselin Fernandes  
      Title:   Associate Director
Banking Products Services, US     

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01A TO
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATING TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT OF TRAVELPORT LLC
Schedule 2.01A
Extended Revolving Credit Commitments and Extended Revolving Credit Loans
[As distributed to each individual Lender]

 



--------------------------------------------------------------------------------



 



SCHEDULE 5A TO
REVOLVING CREDIT LOAN MODIFICATION AGREEMENT
RELATING TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
OF TRAVELPORT LLC
Schedule 5A
          The filing and recording of the Third Mortgage Amendment encumbering
the Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, and the discharge of any encumbrances affecting such Mortgaged
Property arising after the Original Closing Date to the extent otherwise
required under the Credit Agreement.

 